Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
Applicant’s election of claims 1-19 and 21-22 and cancellation of claim 20 in the reply filed on 5/3/22 is acknowledged.
Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark Elchuk on 7/28/22.
	Application is changed as follows:

Change last line of claim 1 from “layer-by-layer sequence of operations." to
– layer-by-layer sequence of operations; and
where the second optical subsystem comprises a relay telescope. –

Change claim 10, lines 2-3 from “the second optical subsystem comprises a relay telescope; and where a full 2D image" to – a full 2D image –

Change claim 11, line 1 from “The system of claim 2" to – The system of claim 1 –

Change claim 21, line 5 from “an optical subsystem for shaping the laser beam" to – an optical subsystem forming a relay telescope for shaping the laser beam –

Change claim 22, line 4 from “one laser source for producing" to – one laser source and a relay telescope for producing –


Allowable Subject Matter
Claims 1-19 and 21-22 are allowed.
The following is a statement of the reasons for the indication of allowable subject matter:  It is deemed novel and unobvious over the prior art, including the prior art to Schillen et al (US 2009/0020901, already of record), Grewell et al (US 2004/0200812, already of record) and DeSimone et al (US 2014/0361463, already of record).  None of the closest prior art references including these teach or suggest, either alone or in combination:  a second optical subsystem arranged upstream of the powdered material, and downstream of the first optical subsystem, relative to a direction of travel of the optical signal, the second optical subsystem being configured to receive the optical signal from the first optical subsystem and to provide control over the optical signal to help facilitate melting of the powdered material in a layer-by-layer sequence of operations, where the second optical subsystem comprises a relay telescope; or an optical subsystem forming a relay telescope for shaping the laser beam into at least one line segment directed at the powdered material, and at least one processor which controls at least one of the laser source or the optical subsystem to adjust a power density level of the laser beam, and the line segment of the laser beam used to melt different linear segments of the powdered material. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743